Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 04/09/2021 and 09/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1‐22 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, (US 20120098351 A1), herein referred to as “Ross,” in view of Bowers et al., (US 9987081 B1), herein referred to as “Bowers.”
Regarding Claim 1, Ross discloses: A signal generator, comprising: one or more capacitors coupled between a high voltage rail and a low voltage rail ([0037] and Fig. 2 disclose an LC circuit 208 that includes a capacitor 240 and a transformer 246; capacitor 240 is connected between the power source on the high side of the transformer (i.e. high voltage rail) and output side of the transformer (i.e. low voltage rail))   and configured to store energy ([0004] discloses the use of LC circuits to store substantial energy) that can be used to selectively generate a treatment signal ([0006] discloses “a method of supplying a quasi-sinusoidal current to an electrosurgical instrument via an output of an LC circuit.”); a waveform shaping circuit coupled to the one or more capacitors (Fig. 2 and [0047] disclose that the shape of the sine wave can be changed via adjusting power source 204; power source is connected to the capacitor 240 and the LC circuit 208 in general; [0071] discloses that the waveform can also be shaped by via the pulse generator 206) and including first, second, third, and fourth switches ([0046] disclose a field effect transistor (FET) that is used as a switch in pulse generator 206; [0046] also discloses four FETs (i.e. switches) being used), each of the switches configured to be selectively turned ON and OFF ([0046] discloses four FETs (i.e. switches) being switched on and off), and each of the switches configured to allow current to pass through the switch when the switch is turned ON and to prevent current from passing through the switch when the switch is turned OFF (0046] discloses four FETs (i.e. switches) being switched on and off; the use described of rapid cutoff of power implies that the switches allow the signal (i.e. current) to flow when on, and does not allow the signal (i.e. current) to flow when off; one of ordinary skill in the art is capable of configuring switches to perform in this ordinary and customary manner); a controller configured to selectively control the switches to selectively turn a first pair of the switches ON and a second pair of the switches OFF during a first period of time (Fig. 2 and [0043] disclose feedback controller 260 can control the FETs; one of ordinary skill in the art is capable of programming the controller to switch different FETs at certain times as required), and selectively turn the first pair of the switches OFF and the second pair of the switches ON during a second period of time (Fig. 2 and [0043] disclose feedback controller 260 can control the FETs; one of ordinary skill in the art is capable of programming the controller to switch different FETs as required), in order to generate the treatment signal ([0046] discloses that the on and off switching of the FET creates a non-sinusiodal waveform (i.e. square waves)); a voltage sense circuit configured to sense a voltage stored on the one or more capacitors (Fig. 2 and [0039] disclose sensor 250 that is able to provide feedback regarding current and voltage near the capacitor 240 and LC circuit 208); and a current sense circuit configured to sense current having a magnitude that is indicative of a magnitude of current flowing through a pair of the switches that are turned ON by the controller (Fig. 2 and [0037] disclose that the power supply 200 can include sensors 250 as required to monitor various electrical characteristics, such as current). Ross is silent on: the controller further configured to selectively perform a first fault test on the signal generator, wherein during the first fault test the first pair of the switches are turned ON and the second pair of the switches are turned OFF; determine that the signal generator passed the first fault test in response to both the voltage sensed by the voltage sense circuit being below a specified voltage threshold, and a magnitude of the current sensed by the current sense circuit being above a specified current threshold; and determine that the signal generator failed the first fault test in response to the magnitude of the current sensed by the current sense circuit being below the specified current threshold.
Bowers discloses: the controller further configured to selectively perform a first fault test on the signal generator (Fig.1 and col.2, lines 23-35 disclose a processor (i.e. controller) that may be configured to conduct a first fault test), wherein during the first fault test the first pair of the switches are turned ON and the second pair of the switches are turned OFF (col.2, lines 23-35 discloses “The processor and the sensing circuit may be further configured, at a second time prior to the first time and for each electrode channel of the set of electrode channels to conduct a first fault test, including setting the first electronic switch to the ON state, setting the second electronic switch to the OFF state”; one of ordinary skill is capable of determining which exact switches are on or off as required); determine that the signal generator passed the first fault test in response to both the voltage sensed by the voltage sense circuit being below a specified voltage threshold (col. 20, lines 33-38 discloses “the first fault test may include, for the first electrode channel (301), setting the first electronic switch (320) to the ON state and the second electronic switch (330) to the OFF state. A verification DC voltage may be applied to the first electrode channel (301) for fault testing. In one embodiment, the verification DC voltage may be about 50V”; wherein the threshold was set to 50V), and a magnitude of the current sensed by the current sense circuit being above a specified current threshold (col. 20, lines 49-52 discloses “The first electrode channel (301) may be classified as passing the first fault test when substantially no current is detected by the sensing circuit (350) during the first fault test”; wherein the threshold was set to zero); and determine that the signal generator failed the first fault test in response to the magnitude of the current sensed by the current sense circuit being below the specified current threshold (col. 20, lines 52-55 discloses “The first electrode channel (301) may be classified as failing the first fault test (e.g., in fault) when a threshold current, for example a current of 10 mA or higher, is detected by the sensing circuit (350)”; wherein the threshold was set to 10ma).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ross with Bowers to optimize performance by evaluating the equipment before use in order to ensure functionality during a sensitive procedure.
Regarding Claim 2, Ross and Bowers disclose The signal generator of claim 1, as discussed above.  Bowers further discloses: wherein as part of the first fault test the controller is configured to: determine that at least one of the switches within the first pair of the switches is stuck OFF, in response to the magnitude of the current sensed by the current sense circuit being below the specified current threshold, and the voltage sensed by the voltage sense circuit being above the specified voltage threshold (col. 9, lines 58-62 discloses that “The processor may be configured to set one or more electronic switches of each electrode channel to predetermined states (e.g., test states) to allow the fault status of the electrode channel to be classified”; col. 21, lines 1-14 discloses that the fault test may indicate a malfunction of a switch; a malfunction of the switch would leave the switch stuck ON (i.e. didn’t change on command from the ON state to the OFF state) or stuck OFF (i.e. didn’t change on command from the OFF state to the ON state), depending on its status before the test was executed; one of ordinary skill in the art is capable of applying this known technique to any fault test, be it first or second); and determine that at least one of the switches within the second pair of the switches is stuck ON, in response to the magnitude of the current sensed by the current sense circuit being below the specified current threshold, and the voltage sensed by the voltage sense circuit being below the specified voltage threshold (col. 9, lines 58-62  discloses that “The processor may be configured to set one or more electronic switches of each electrode channel to predetermined states (e.g., test states) to allow the fault status of the electrode channel to be classified”; col. 21, lines 1-14 discloses that the fault test may indicate a malfunction of a switch; a malfunction of the switch would leave the switch stuck ON (i.e. didn’t change on command from the ON state to the OFF state) or stuck OFF (i.e. didn’t change on command from the OFF state to the ON state), depending on its status before the test was executed; one of ordinary skill in the art is capable of applying this known technique to any fault test, be it first or second).  The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 3, Ross and Bowers disclose The signal generator of claim 1, as discussed above.  Bowers further discloses: wherein the controller is further configured to: selectively perform a second fault test on the signal generator, wherein during the second fault test the first pair of the switches are turned OFF and the second pair of the switches are turned ON (col. 2, lines 35-38 discloses “A second fault test may be conducted and include the steps of setting the first electronic switch to the OFF state, setting the second electronic switch to the ON state”; one of ordinary skill is capable of determining which exact switches are on or off as required); and determine that the signal generator passed the second fault test in response to both the voltage sensed by the voltage sense circuit being below the specified voltage threshold (col. 20, lines 33-38 discloses “the first fault test may include, for the first electrode channel (301), setting the first electronic switch (320) to the ON state and the second electronic switch (330) to the OFF state. A verification DC voltage may be applied to the first electrode channel (301) for fault testing. In one embodiment, the verification DC voltage may be about 50V”; wherein the threshold was set to 50V; one of ordinary skill in the art is capable of applying this known verification method to any fault test, be it first or second), and the magnitude of the current sensed by the current sense circuit being above the specified current threshold (col 20, lines 49-52 discloses “the first electrode channel (301) may be classified as passing the second fault test when substantially no current is detected by the sensing circuit (350) during the second fault test”; wherein the threshold was set to zero); and determine that the signal generator failed the second fault test in response to the magnitude of the current sensed by the current sense circuit being below the specified current threshold ([0052] discloses ” The first electrode channel (301) may be classified as failing the second fault test when a threshold current, for example a current of 10 mA or higher, is detected by the sensing circuit (350)”; wherein the threshold was set to 10ma). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 4, Ross and Bowers disclose The signal generator of claim 3, as discussed above.  Bowers further discloses: wherein as part of the second fault test the controller is configured to: determine that at least one of the switches within the second pair of the switches is stuck OFF, in response to the magnitude of the current sensed by the current sense circuit being below the specified current threshold, and the voltage sensed by the voltage sense circuit being above the specified voltage threshold (col. 9, lines 58-62 discloses that “The processor may be configured to set one or more electronic switches of each electrode channel to predetermined states (e.g., test states) to allow the fault status of the electrode channel to be classified”; col. 21, lines 1-14 discloses that the fault test may indicate a malfunction of a switch; a malfunction of the switch would leave the switch stuck ON (i.e. didn’t change on command from the ON state to the OFF state) or stuck OFF (i.e. didn’t change on command from the OFF state to the ON state), depending on its status before the test was executed; one of ordinary skill in the art is capable of applying this known technique to any fault test, be it first or second); and determine that at least one of the switches within the first pair of the switches is stuck ON, in response to the magnitude of the current sensed by the current sense circuit being below the specified current threshold, and the voltage sensed by the voltage sense circuit being below the specified voltage threshold (col. 9, lines 58-62  discloses that “The processor may be configured to set one or more electronic switches of each electrode channel to predetermined states (e.g., test states) to allow the fault status of the electrode channel to be classified”; col. 21, lines 1-14  discloses that the fault test may indicate a malfunction of a switch; a malfunction of the switch would leave the switch stuck ON (i.e. didn’t change on command from the ON state to the OFF state) or stuck OFF (i.e. didn’t change on command from the OFF state to the ON state), depending on its status before the test was executed; one of ordinary skill in the art is capable of applying this known technique to any fault test, be it first or second). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 5, Ross and Bowers disclose The signal generator of claim 4, as discussed above.  Bowers further discloses: wherein the controller is configured to perform at least one of the first and the second fault tests in response to the signal generator being powered on (col. 20, lines 21-25 discloses “The fault tests may be performed on one or more electrode channels (124a, 124b, . . . , 124n) at predetermined intervals (e.g., upon startup before delivery of a pulse waveform, between delivery of pulse waveforms, when the energy source (126) is not in use)”). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 6, Ross and Bowers disclose The signal generator of claim 1, as discussed above.  Bowers further discloses: wherein the controller is implemented by at least one of a processor or a field programmable gate array (FPGA) (col. 33, lines 42-47 discloses “the systems, devices, and/or methods described herein may be performed by software (executed on hardware), hardware, or a combination thereof. Hardware modules may include, for example, a general-purpose processor (or microprocessor or microcontroller), a field programmable gate array (FPGA)). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 7, Ross and Bowers disclose The signal generator of claim 1, as discussed above.  Bowers further discloses: wherein: the first and the second switches are connected in series within a first branch of the waveform shaping circuit (Fig 3. and col. 19, lines 1-39 disclose a schematic (i.e. internal circuitry) of the signal generator that produces the pule waveform (i.e. waveform shaping circuit); Fig 3. and col. 20, lines 13-67 disclose a first branch (i.e. CH-1 301) with first and second switches (IGBT switches 320 and 330) in series); the third and the fourth switches are connected in series within a second branch of the waveform shaping circuit (Fig 3. and col. 20, lines 13-67 disclose a second branch (i.e. CH-2 302) with third and fourth switches (IGBT switches 320’ and 330’) in series); the first and the second branches are parallel to one another (Fig 3. and col. 20, lines 13-67 disclose that first branch (i.e. CH-1 301) and second branch (i.e. CH-2 302) are in parallel to each other); a first output node of the waveform shaping circuit is between the first and the second switches (Fig 3. and col. 20, lines 13-67] disclose an output 361 is between switches 320 and 330); a second output node of the waveform shaping circuit is between the third and the fourth switches (Fig 3. and col. 20, lines 13-67 disclose an output 362 is between switches 320’ and 330’); the first pair of the switches includes the first and fourth switches (Fig 3. and col. 20, lines 13-67 disclose four switches in a series/parallel configuration; one of ordinary skill in the art is capable of organizing the switches and pairing them as required); and the second pair of the switches includes the second and third switches (Fig 3. and col. 20, lines 13-67 disclose four switches in a series/parallel configuration; one of ordinary skill in the art is capable of organizing the switches and pairing them as required). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 8, Ross and Bowers disclose The signal generator of claim 7, as discussed above.  Bowers further discloses: wherein: the first switch is connected between the high voltage rail and the first output node ([0017] disclosed that a capacitive element may be included in each channel; including a capacitive element would necessitate a high side (i.e. high voltage rail) and low side (i.e. low voltage rail); one of ordinary skill in the art is capable of connecting ordinary and customary circuit elements in a finite number of identified, predictable configurations with a predictable results and expectation of success; see M.P.E.P. §2143-E); the second switch is connected between the first output node and the low voltage rail (col. 9, lines 36-52 disclosed that a capacitive element may be included in each channel; including a capacitive element would necessitate a high side (i.e. high voltage rail) and low side (i.e. low voltage rail); one of ordinary skill in the art is capable of connecting ordinary and customary circuit elements in a finite number of identified, predictable configurations with a predictable results and expectation of success; see M.P.E.P. §2143-E); the third switch is connected between the high voltage rail and the second output node (col. 9, lines 36-52  disclosed that a capacitive element may be included in each channel; including a capacitive element would necessitate a high side (i.e. high voltage rail) and low side (i.e. low voltage rail); one of ordinary skill in the art is capable of connecting ordinary and customary circuit elements in a finite number of identified, predictable configurations with a predictable results and expectation of success; see M.P.E.P. §2143-E); and the fourth switch is connected between the second output node and the low voltage rail (col. 9, lines 36-52  disclosed that a capacitive element may be included in each channel; including a capacitive element would necessitate a high side (i.e. high voltage rail) and low side (i.e. low voltage rail); one of ordinary skill in the art is capable of connecting ordinary and customary circuit elements in a finite number of identified, predictable configurations with a predictable results and expectation of success; see M.P.E.P. §2143-E). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 9, Ross and Bowers disclose The signal generator of claim 8, as discussed above.  Ross further discloses: further comprising: a transformer including first and second primary windings and a secondary winding (Fig. 2 and [0053] disclose a transformer 246 with one primary winding and one secondary winding; an inductor 242 is including in the overall transformer circuit; one of ordinary skill in the art is capable of substituting a one-winding primary with a two-winding primary to further manipulate the inductance in LC circuit 208 ([0057] discloses the possible need to change the circuit characteristics for specific electrosurgical instruments)); wherein the first and the second primary windings are parallel to one another and coupled between the first and the second output nodes of the waveform shaping circuit (Fig. 2 and [0053] disclose a transformer 246 with one primary winding and one secondary winding; an inductor 242 is including in the overall transformer circuit; one of ordinary skill in the art is capable of substituting a one-winding primary with a two-winding primary to further manipulate the inductance in LC circuit 208, as well as configure the circuit components as required; transformer 240 is coupled between the first and second outputs of the waveform shaping circuit (i.e. pulse generator 206)); and wherein the current sensed by the current sense circuit is generated in response to a voltage being induced in the secondary winding and used to produce the treatment signal that is applied to patient tissue (Fig. 2 discloses the output of secondary winding of transformer 246 will be sensed by sensor 250 and sent to electrosurgical instrument 214, which will be applied to a patient). The reasons and motivations for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 10, Ross and Bowers disclose The signal generator of claim 1, as discussed above.  Ross further discloses: further comprising: a transformer including first and second primary windings and a secondary winding (Fig. 2 and [0053] disclose a transformer 246 with one primary winding and one secondary winding; an inductor 242 is including in the overall transformer circuit; one of ordinary skill in the art is capable of substituting a one-winding primary with a two-winding primary to further manipulate the inductance in LC circuit 208 ([0057] discloses the possible need to change the circuit characteristics for specific electrosurgical instruments)); wherein the first and the second primary windings are parallel to one another and coupled to the waveform shaping circuit (Fig. 2 and [0053] disclose a transformer 246 with one primary winding and one secondary winding; an inductor 242 is including in the overall transformer circuit; one of ordinary skill in the art is capable of substituting a one-winding primary with a two-winding primary to further manipulate the inductance in LC circuit 208, as well as configure the circuit components as required; transformer 240 is coupled to the output of the waveform shaping circuit (i.e. pulse generator 206)); and wherein the current sensed by the current sense circuit is generated in response to a voltage being induced in the secondary winding and used to produce the treatment signal that is applied to patient tissue (Fig. 2 discloses the output of secondary winding of transformer 246 will be sensed by sensor 250 and sent to electrosurgical instrument 214, which will be applied to a patient).
Regarding Claim 11, Ross discloses: A method for use by a signal generator that includes one or more capacitors (Fig. 2 and [0037] disclose a capacitor 240 in LC circuit 208) configured to store energy ([0004] discloses the use of LC circuits to store substantial energy) that can be used to selectively generate a treatment signal ([0006] discloses “a method of supplying a quasi-sinusoidal current to an electrosurgical instrument via an output of an LC circuit.”), and a waveform shaping circuit coupled to the one or more capacitors (Fig. 2 and [0047] disclose that the shape of the sine wave can be changed via adjusting power source 204; power source is connected to the capacitor 240 and the LC circuit 208 in general; [0071] discloses that the waveform can also be shaped by via the pulse generator 206) and including first, second, third, and fourth switches ([0046] disclose a field effect transistor (FET) that is used as a switch in pulse generator 206; [0046] also discloses four FETs (i.e. switches) being used), each of the switches configured to be selectively turned ON and OFF, and each of the switches configured to allow current to pass through the switch when the switch is turned ON and to prevent current from passing through the switch when the switch is turned OFF ([0046] discloses four FETs (i.e. switches) being switched on and off; the use described of rapid cutoff of power implies that the switches allow the signal (i.e. current) to flow when on, and does not allow the signal (i.e. current) to flow when off; one of ordinary skill in the art is capable of configuring switches to perform in this ordinary and customary manner). Ross is silent on: the method comprising: performing a first fault test on the signal generator, wherein during the first fault test a first pair of the switches are turned ON and a second pair of the switches are turned OFF; sensing a first voltage stored on the one or more capacitors, as part of the first fault test; sensing a first current having a magnitude that is indicative of a magnitude of current flowing through the first pair of the switches that are turned ON, as part of the first fault test; and determining whether the signal generator passed the first fault test based on the first voltage stored on the one or more capacitors, and based on the first current having the magnitude that is indicative of the magnitude of current flowing through the first pair of the switches that are turned ON, which are sensed as part of the first fault test.
Bower discloses: the method comprising: performing a first fault test on the signal generator (Fig.1 and col. 2, lines 23-48 disclose a processor (i.e. controller) that may be configured to conduct a first fault test), wherein during the first fault test a first pair of the switches are turned ON and a second pair of the switches are turned OFF (col. 2, lines 23-48  discloses “The processor and the sensing circuit may be further configured, at a second time prior to the first time and for each electrode channel of the set of electrode channels to conduct a first fault test, including setting the first electronic switch to the ON state, setting the second electronic switch to the OFF state”; one of ordinary skill is capable of determining which exact switches are on or off as required); sensing a first voltage stored on the one or more capacitors, as part of the first fault test (col. 20, lines 12-67 discloses “the first fault test may include, for the first electrode channel (301), setting the first electronic switch (320) to the ON state and the second electronic switch (330) to the OFF state. A verification DC voltage may be applied to the first electrode channel (301) for fault testing; this voltage will be applied to all circuit elements, including capacitors); sensing a first current having a magnitude that is indicative of a magnitude of current flowing through the first pair of the switches that are turned ON, as part of the first fault test (col. 20, lines 12-67  discloses “The first electrode channel (301) may be classified as passing the first fault test when substantially no current is detected by the sensing circuit (350) during the first fault test”, wherein the threshold was set to zero; one of ordinary skill in the art is capable of changing the threshold as required so that current flows during the fault test); and determining whether the signal generator passed the first fault test based on the first voltage stored on the one or more capacitors (col. 20, lines 12-67  discloses “the first fault test may include, for the first electrode channel (301), setting the first electronic switch (320) to the ON state and the second electronic switch (330) to the OFF state. A verification DC voltage may be applied to the first electrode channel (301) for fault testing. In one embodiment, the verification DC voltage may be about 50V”, wherein the threshold was set to 50V; one of ordinary skill in the art is capable of programming the processor for a specific voltage on specific circuit elements as required), and based on the first current having the magnitude that is indicative of the magnitude of current flowing through the first pair of the switches that are turned ON, which are sensed as part of the first fault test (col. 20, lines 12-67  discloses “The first electrode channel (301) may be classified as passing the first fault test when substantially no current is detected by the sensing circuit (350) during the first fault test”, wherein the threshold was set to zero; one of ordinary skill in the art is capable of changing the threshold as required so that current flows during the fault test).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ross with Bowers to optimize performance by evaluating the equipment before use.
Regarding Claim 12, Ross and Bowers disclose The method of claim 11 as described above. Bowers further discloses: wherein the determining whether the signal generator passed the first fault test comprises: determining that the signal generator passed the first fault test in response to both the first voltage sensed as part of the first fault test being below a specified voltage threshold (col. 20, lines 12-67  discloses “the first fault test may include, for the first electrode channel (301), setting the first electronic switch (320) to the ON state and the second electronic switch (330) to the OFF state. A verification DC voltage may be applied to the first electrode channel (301) for fault testing. In one embodiment, the verification DC voltage may be about 50V”; wherein the threshold was set to 50V), and a magnitude of the first current sensed as part of the first fault test being above a specified current threshold (col. 20, lines 12-67  discloses “The first electrode channel (301) may be classified as passing the first fault test when substantially no current is detected by the sensing circuit (350) during the first fault test”; wherein the threshold was set to zero). The reasons and motivations for combining are the same as recited in the rejection of claim 11 above.
Regarding Claim 13, Ross and Bowers disclose The method of claim 12 as described above. Bowers further discloses: wherein the determining whether the signal generator passed the first fault test comprises: determining that the signal generator failed the first fault test in response to the magnitude of the first current being below the specified current threshold (col. 20, lines 12-67  discloses “The first electrode channel (301) may be classified as failing the first fault test (e.g., in fault) when a threshold current, for example a current of 10 mA or higher, is detected by the sensing circuit (350)”; wherein the threshold was set to 10ma). The reasons and motivations for combining are the same as recited in the rejection of claim 11 above.
Regarding Claim 14, Ross and Bowers disclose The method of claim 13 as described above. Bowers further discloses: wherein the determining that the signal generator failed the first fault test further comprises: determining that at least one of the switches within the first pair of the switches is stuck OFF, in response to the magnitude of the first current sensed as part of the first fault test being below the specified current threshold, and the first voltage sensed as part of the first fault test being above the specified voltage threshold (col. 9, 53-65 discloses that “The processor may be configured to set one or more electronic switches of each electrode channel to predetermined states (e.g., test states) to allow the fault status of the electrode channel to be classified”; col. 21, lines 1-14 discloses that the fault test may indicate a malfunction of a switch; a malfunction of the switch would leave the switch stuck ON (i.e. didn’t change on command from the ON state to the OFF state) or stuck OFF (i.e. didn’t change on command from the OFF state to the ON state), depending on its status before the test was executed; one of ordinary skill in the art is capable of applying this known technique to any fault test, be it first or second); or determining that at least one of the switches within the second pair of the switches is stuck ON, in response to the magnitude of the first current sensed as part of the first fault test being below the specified current threshold, and the first voltage sensed as part of the first fault test being below the specified voltage threshold (col. 9, lines 53-65 discloses that “The processor may be configured to set one or more electronic switches of each electrode channel to predetermined states (e.g., test states) to allow the fault status of the electrode channel to be classified”; col. 21, 1-14 discloses that the fault test may indicate a malfunction of a switch; a malfunction of the switch would leave the switch stuck ON (i.e. didn’t change on command from the ON state to the OFF state) or stuck OFF (i.e. didn’t change on command from the OFF state to the ON state), depending on its status before the test was executed; one of ordinary skill in the art is capable of applying this known technique to any fault test, be it first or second). The reasons and motivations for combining are the same as recited in the rejection of claim 11 above
Regarding Claim 15, Ross and Bowers disclose The method of claim 14 as described above. Bowers further discloses: wherein the first and the second switches are connected in series within a first branch of the waveform shaping circuit (Fig 3. and col. 19, 1-39 disclose a schematic (i.e. internal circuitry) of the signal generator that produces the pulse waveform (i.e. waveform shaping circuit); Fig 3. and col. 20, lines 12-67 disclose a first branch (i.e. CH-1 301) with first and second switches (IGBT switches 320 and 330) in series); the third and the fourth switches are connected in series within a second branch of the waveform shaping circuit (Fig 3. and col. 20, lines 12-67  disclose a second branch (i.e. CH-2 302) with third and fourth switches (IGBT switches 320’ and 330’) in series); the first and the second branches are parallel to one another (Fig 3. and col. 20, lines 12-67  disclose that first branch (i.e. CH-1 301) and second branch (i.e. CH-2 302) are in parallel to each other); a first output node of the waveform shaping circuit is between the first and the second switches Fig 3. and col. 20, lines 12-67  disclose an output 361 is between switches 320 and 330); a second output node of the waveform shaping circuit is between the third and the fourth switches (Fig 3. and [0052] disclose an output 362 is between switches 320’ and 330’); the first pair of the switches includes the first and the fourth switches Fig 3. and col. 20, lines 12-67  disclose four switches in a series/parallel configuration; one of ordinary skill in the art is capable of organizing the switches and pairing them as required); and the second pair of the switches includes the second and the third switches (Fig 3. and col. 20, lines 12-67  disclose four switches in a series/parallel configuration; one of ordinary skill in the art is capable of organizing the switches and pairing them as required). The reasons and motivations for combining are the same as recited in the rejection of claim 11 above.
Regarding Claim 16, Ross and Bowers disclose The method of claim 11 as described above. Bowers further discloses: further comprising: performing a second fault test on the signal generator, wherein during the second fault test the first pair of the switches are turned OFF and the second pair of the switches are turned ON (col. 2, lines 23-48 discloses “A second fault test may be conducted and include the steps of setting the first electronic switch to the OFF state, setting the second electronic switch to the ON state”; one of ordinary skill is capable of determining which exact switches are on or off as required); sensing a second voltage stored on the one or more capacitors, as part of the second fault test (col. 20, lines 12-67  discloses “the first fault test may include, for the first electrode channel (301), setting the first electronic switch (320) to the ON state and the second electronic switch (330) to the OFF state. A verification DC voltage may be applied to the first electrode channel (301) for fault testing. In one embodiment, the verification DC voltage may be about 50V”; one of ordinary skill in the art is capable of applying this known verification method to any fault test, be it first or second, and to any circuit element, including the capacitors); sensing a second current having a magnitude that is indicative of a magnitude of current flowing through the second pair of the switches that are turned ON, as part of the second fault test (col. 20, lines 12-67  discloses “the first electrode channel (301) may be classified as passing the second fault test when substantially no current is detected by the sensing circuit (350) during the second fault test”, wherein the threshold was set to zero; one of ordinary skill in the art is capable of programming the processor for higher or lower current threshold as required); and determining whether the signal generator passed the second fault test based on the second voltage stored on the one or more capacitors (col. 20, lines 12-67  discloses “the first fault test may include, for the first electrode channel (301), setting the first electronic switch (320) to the ON state and the second electronic switch (330) to the OFF state. A verification DC voltage may be applied to the first electrode channel (301) for fault testing. In one embodiment, the verification DC voltage may be about 50V”; wherein the threshold was set to 50V), and based on the second current having the magnitude that is indicative of the magnitude of current flowing through the second pair of the switches that are turned ON, which are sensed as part of the second fault test (col. 20, lines 12-67  discloses “the first electrode channel (301) may be classified as passing the second fault test when substantially no current is detected by the sensing circuit (350) during the second fault test”, wherein the threshold was set to zero; one of ordinary skill in the art is capable of programming the processor for higher or lower current threshold as required). The reasons and motivations for combining are the same as recited in the rejection of claim 11 above.
Regarding Claim 17, Ross and Bowers disclose The method of claim 16 as described above. Bowers further discloses: wherein the determining whether the signal generator passed the second fault test comprises: determining that the signal generator passed the second fault test in response to both the second voltage sensed as part of the second fault test being below a specified voltage threshold (col. 20, lines 12-67 discloses “the first fault test may include, for the first electrode channel (301), setting the first electronic switch (320) to the ON state and the second electronic switch (330) to the OFF state. A verification DC voltage may be applied to the first electrode channel (301) for fault testing. In one embodiment, the verification DC voltage may be about 50V”; wherein the threshold was set to 50V; one of ordinary skill in the art is capable of applying this known verification method to any fault test, be it first or second), and the magnitude of the second current sensed as part of the second fault test being above a specified current threshold (col. 20, lines 12-67  discloses “the first electrode channel (301) may be classified as passing the second fault test when substantially no current is detected by the sensing circuit (350) during the second fault test”, wherein the threshold was set to zero; one of ordinary skill in the art is capable of programming the processor and selecting any threshold as required). The reasons and motivations for combining are the same as recited in the rejection of claim 11 above.
Regarding Claim 18, Ross and Bowers disclose The method of claim 17 as described above. Bowers further discloses: wherein the determining whether the signal generator passed the second fault test comprises: determining that the signal generator failed the second fault test in response to the magnitude of the second current sensed as part of the second fault test being below the specified current threshold (col. 20, lines 12-67  discloses ” The first electrode channel (301) may be classified as failing the second fault test when a threshold current, for example a current of 10 mA or higher, is detected by the sensing circuit (350)”; wherein the threshold was set to 10ma; one of ordinary skill in the art is capable of programming the processor and selecting any threshold as required). The reasons and motivations for combining are the same as recited in the rejection of claim 11 above.
Regarding Claim 19, Ross and Bowers disclose The method of claim 18 as described above. Bowers further discloses: wherein the determining that the signal generator failed the second fault test further comprises: determining that at least one of the switches within the second pair of the switches is stuck OFF, in response to the magnitude of the second current sensed as part of the second fault test being below the specified current threshold, and the second voltage sensed as part of the second fault test being above the specified voltage threshold (col. 9, lines 53-65 discloses that “The processor may be configured to set one or more electronic switches of each electrode channel to predetermined states (e.g., test states) to allow the fault status of the electrode channel to be classified”; col. 21, 1-14 discloses that the fault test may indicate a malfunction of a switch; a malfunction of the switch would leave the switch stuck ON (i.e. didn’t change on command from the ON state to the OFF state) or stuck OFF (i.e. didn’t change on command from the OFF state to the ON state), depending on its status before the test was executed; one of ordinary skill in the art is capable of applying this known technique to any fault test, be it first or second); or determining that at least one of the switches within the first pair of the switches is stuck ON, in response to the magnitude of the second current sensed as part of the second fault test being below the specified current threshold, and the second voltage sensed as part of the second fault test being below the specified voltage threshold (col. 9, lines 53-65 discloses that “The processor may be configured to set one or more electronic switches of each electrode channel to predetermined states (e.g., test states) to allow the fault status of the electrode channel to be classified”; col. 21, lines 1-14 discloses that the fault test may indicate a malfunction of a switch; a malfunction of the switch would leave the switch stuck ON (i.e. didn’t change on command from the ON state to the OFF state) or stuck OFF (i.e. didn’t change on command from the OFF state to the ON state), depending on its status before the test was executed; one of ordinary skill in the art is capable of applying this known technique to any fault test, be it first or second).
Regarding Claim 20, Ross discloses: A signal generator, comprising: one or more capacitors (Fig. 2 and [0037] disclose a capacitor 240 in LC circuit 208) configured to store energy ([0004] discloses the use of LC circuits to store substantial energy) that can be used to selectively generate a treatment signal ([0006] discloses “a method of supplying a quasi-sinusoidal current to an electrosurgical instrument via an output of an LC circuit.”; a switching network including first, second, third, and fourth switches ([0046] disclose a field effect transistor (FET) that is used as a switch in pulse generator 206; [0046] also discloses four FETs (i.e. switches) being used), each switch of the first, second, third, and fourth switches configured to be selectively turned ON and OFF ([0046] discloses four FETs (i.e. switches) being switched on and off), configured to allow current to pass through the switch when the switch is turned ON, and configured to prevent current from passing through the switch when the switch is turned OFF ([0046] discloses four FETs (i.e. switches) being switched on and off; the use described of rapid cutoff of power implies that the switches allow the signal (i.e. current) to flow when on, and does not allow the signal (i.e. current) to flow when off; one of ordinary skill in the art is capable of configuring switches to perform in this ordinary and customary manner); a controller configured to selectively control the switches to selectively turn the first and the fourth switches ON and the second and the third switches OFF during a first period of time (Fig. 2 and [0043] disclose feedback controller 260 can control the FETs; one of ordinary skill in the art is capable of programming the controller to switch different FETs as required), and selectively turn the first and the fourth switches OFF and the second and the third switches ON during a second period of time (Fig. 2 and [0043] disclose feedback controller 260 can control the FETs; one of ordinary skill in the art is capable of programming the controller to switch different FETs as required), in order to generate the treatment signal ([0046] discloses that the on and off switching of the FET creates a non-sinusiodal waveform (i.e. square waves)); a voltage sense circuit configured to sense a voltage stored on the one or more capacitors (Fig. 2 and [0039] disclose sensor 250 that is able to provide feedback regarding current and voltage near the capacitor 240 and LC circuit 208); and a current sense circuit configured to sense current having a magnitude that is indicative of a magnitude of current flowing through the ones of the switches that are turned ON by the controller (Fig. 2 and [0037] disclose that the power supply 200 can include sensors 250 as required to monitor various electrical characteristics, such as current). Ross is silent on: the controller further configured to selectively perform a first fault test on the signal generator, wherein during the first fault test the first and the fourth switches are turned ON and the second and the third the switches are turned OFF; determine that the signal generator passed the first fault test in response to both the voltage sensed by the voltage sense circuit being below a specified voltage threshold, and a magnitude of the current sensed by the current sense circuit being above a specified current threshold; and determine that the signal generator failed the first fault test in response to the magnitude of the current sensed by the current sense circuit being below the specified current threshold; the first and the second switches connected in series with one another and in parallel with the one or more capacitors, and the third and the fourth switches connected in series with one another and in parallel with the one or more capacitors.
Bowers discloses: the controller further configured to selectively perform a first fault test on the signal generator (Fig.1 and col. 2, lines 23-48 disclose a processor (i.e. controller) that may be configured to conduct a first fault test), wherein during the first fault test the first and the fourth switches are turned ON and the second and the third the switches are turned OFF (col. 2, lines 23-48 discloses “The processor and the sensing circuit may be further configured, at a second time prior to the first time and for each electrode channel of the set of electrode channels to conduct a first fault test, including setting the first electronic switch to the ON state, setting the second electronic switch to the OFF state”; one of ordinary skill is capable of determining which exact switches are on or off as required); determine that the signal generator passed the first fault test in response to both the voltage sensed by the voltage sense circuit being below a specified voltage threshold (col. 20, lines 12-67 discloses “the first fault test may include, for the first electrode channel (301), setting the first electronic switch (320) to the ON state and the second electronic switch (330) to the OFF state. A verification DC voltage may be applied to the first electrode channel (301) for fault testing. In one embodiment, the verification DC voltage may be about 50V”; wherein the threshold was set to 50V), and a magnitude of the current sensed by the current sense circuit being above a specified current threshold (col. 20, lines 12-67  discloses “The first electrode channel (301) may be classified as passing the first fault test when substantially no current is detected by the sensing circuit (350) during the first fault test”; wherein the threshold was set to zero); and determine that the signal generator failed the first fault test in response to the magnitude of the current sensed by the current sense circuit being below the specified current threshold (col. 20, lines 12-67  discloses “The first electrode channel (301) may be classified as failing the first fault test (e.g., in fault) when a threshold current, for example a current of 10 mA or higher, is detected by the sensing circuit (350)”; wherein the threshold was set to 10ma); the first and the second switches connected in series with one another (Fig 3. and col. 19, lines 1-39 disclose a schematic (i.e. internal circuitry) of the signal generator that produces the pule waveform (i.e. waveform shaping circuit); Fig 3. and col. 20, lines 12-67  disclose a first branch (i.e. CH-1 301) with first and second switches (IGBT switches 320 and 330) in series) and in parallel with the one or more capacitors (Fig 3. and col. 20, lines 12-67  disclose four switches in a series/parallel configuration; one of ordinary skill in the art is capable of organizing the switches and connecting them in parallel with other circuit elements as required, including capacitors), and the third and the fourth switches connected in series with one another (Fig 3. and col. 20, lines 12-67  disclose a second branch (i.e. CH-2 302) with third and fourth switches (IGBT switches 320’ and 330’) in series) and in parallel with the one or more capacitors (Fig 3. and col. 20, lines 12-67  disclose four switches in a series/parallel configuration; one of ordinary skill in the art is capable of organizing the switches and connecting them in parallel with other circuit elements as required, including capacitors).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ross with Bowers to optimize performance by evaluating the equipment before use.
Regarding Claim 21, Ross and Bowers disclose The signal generator of claim 20 as discussed above.  Bowers further discloses: wherein the controller is further configured to: selectively perform a second fault test on the signal generator, wherein during the second fault test the first and the fourth switches are turned OFF and the second and the third switches are turned ON (col. 2, lines 23-48 discloses “A second fault test may be conducted and include the steps of setting the first electronic switch to the OFF state, setting the second electronic switch to the ON state”; one of ordinary skill is capable of determining which exact switches are on or off as required); and determine that the signal generator passed the second fault test in response to both the voltage sensed by the voltage sense circuit being below the specified voltage threshold (col. 20, lines 12-67 discloses “the first fault test may include, for the first electrode channel (301), setting the first electronic switch (320) to the ON state and the second electronic switch (330) to the OFF state. A verification DC voltage may be applied to the first electrode channel (301) for fault testing. In one embodiment, the verification DC voltage may be about 50V”; wherein the threshold was set to 50V; one of ordinary skill in the art is capable of applying this known verification method to any fault test, be it first or second), and the magnitude of the current sensed by the current sense circuit being above the specified current threshold (col. 20, lines 12-67 discloses “the first electrode channel (301) may be classified as passing the second fault test when substantially no current is detected by the sensing circuit (350) during the second fault test”; wherein the threshold was set to zero); and determine that the signal generator failed the second fault test in response to the magnitude of the current sensed by the current sense circuit being below the specified current threshold (col. 20, lines 12-67  discloses ” The first electrode channel (301) may be classified as failing the second fault test when a threshold current, for example a current of 10 mA or higher, is detected by the sensing circuit (350)”; wherein the threshold was set to 10ma). The reasons and motivations for combining are the same as recited in the rejection of claim 20 above.
Regarding Claim 22, Ross and Bowers disclose The signal generator of claim 21 as discussed above.  Ross further discloses: a transformer including first and second primary windings and a secondary winding (Fig. 2 and [0053] disclose a transformer 246 with one primary winding and one secondary winding; an inductor 242 is including in the overall transformer circuit; one of ordinary skill in the art is capable of substituting a one-winding primary with a two-winding primary to further manipulate the inductance in LC circuit 208 ([0057] discloses the possible need to change the circuit characteristics for specific electrosurgical instruments)); wherein the first and the second primary windings are parallel to one another and coupled between the first and the second output nodes (Fig. 2 and [0053] disclose a transformer 246 with one primary winding and one secondary winding; an inductor 242 is including in the overall transformer circuit; one of ordinary skill in the art is capable of substituting a one-winding primary with a two-winding primary to further manipulate the inductance in LC circuit 208, as well as configure the circuit components as required; transformer 240 is coupled between the first and second outputs of the waveform shaping circuit (i.e. pulse generator 206)); and wherein the current sensed by the current sense circuit is generated in response to a voltage being induced in the secondary winding and used to produce the treatment signal that is applied to patient tissue. (Fig. 2 discloses the output of secondary winding of transformer 246 will be sensed by sensor 250 and sent to electrosurgical instrument 214, which will be applied to a patient).  Bowers further discloses: further comprising: a first output node between the first and the second switches (Fig 3. and col. 20, lines 12-67  disclose an output 361 is between switches 320 and 330); a second output node between the third and the fourth switches (Fig 3. and col. 20, lines 12-67 disclose an output 362 is between switches 320’ and 330’). The reasons and motivations for combining are the same as recited in the rejection of claim 20 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                    

/TARUN SINHA/Primary Examiner, Art Unit 2863